DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 5-6, Applicant argues that Keese, in view of Wales and Kimbrell, fails to disclose a membrane that includes an ink-receptive layer that includes a tetrafluoroethylene-co-hexafluoropropylene-co-vinylidene fluoride terpolymer (“THV”) having a thickness between 0.5 mm and 1 mm and a printed layer overlying the ink receptive layer, where the printed layer has an ink adhesion of no greater than 10% of ink removed as recited in claim 1.  The Office suggests that “since the ink-receptive layer of Keese, as modified by Wales, comprises a fluoropolymer that is the exact same fluoropolymer as disclosed in the instant application, the layer would inherit similar properties as claimed”.  As clearly shown in the application, the ink adhesion is dependent on multiple aspect of the layer, including composition, thickness, as well as heating time, and other process steps.  In short, the claimed Peel Strength of the layer would not be an inherent quality of all layers being made of the fluoropolymer disclosed in the references.  Accordingly, the combination of Keese, Wales and Kimbrell fails to discuss, teach, suggest, or otherwise render obvious claim 1.  
The Examiner respectfully disagrees with Applicant’s argument because Keese, as combined with Wales and Kimbrell, does teach the claimed invention.  As stated in Applicant’s argument, “the ink adhesion is dependent on multiple aspect of the layer, including composition, thickness, as well as heating time, and other process steps”.  It is noted that the claimed invention is directed to a membrane and its particular structure.  Keese, as combined with Wales and Kimbrell, teaches the exact composition (i.e. THV material) and suggests the thickness of the membrane.  Additionally, no heating time and/or other process steps are in the claim to suggest a change in the structure of the ink-receptive layer to achieve the ink adhesion of no greater than 10%.  The current claim only mentions the melting temperature of the fluoropolymer and since the prior art teaches the fluoropolymer, melting temperature of the fluoropolymer would be the same as Therefore, as presently written, Keese, as combined with Wales and Kimbrell, teaches all of the limitations of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keese et al. (US Publication 2010/0159223; hereinafter Keese) in view of Wales et al. (US Publication 2011/0240064; hereinafter Wales), and further in view of Kimbrell et al. (US Publication 2005/0233662; hereinafter Kimbrell).
With regards to claim 1, Keese teaches a membrane (FIG. 4) comprising: 
a fibrous reinforcement layer (402 and 404; [0018]; FIG. 4; it is noted that the term “fibrous reinforcement” are merely adjective for the layer, layers 402 (“woven or nonwoven fibrous”, [0018, 0023]) and 404 providing further reinforcement to 402); 
an intermediate layer (406) overlying the fibrous reinforcement layer (FIG. 4), the intermediate layer comprising a blend including a first fluoropolymer and a silicone ([0023-0024]); 
an ink-receptive layer (408; it is noted that since layer 408 of Keese comprises the exact same material as the instant application, the layer 408 of Keese would be capable of being ink-receptive) overlying the intermediate layer (FIG. 4), the ink-receptive layer comprising a second fluoropolymer ([0024]); 
wherein the first fluoropolymer and the second fluoropolymer each have a melting temperature of no greater than 200°C ([0013, 0022], since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed); and
wherein the intermediate layer (406) is in contact with the fibrous reinforcement layer (402 and 404).
However, Keese is silent regarding wherein the ink-receptive layer has thickness of at least 0.05 mm and no greater than about 1 mm.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent");  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, Keese teaches a general condition of the thickness of the ink-receptive layer (408) can be varied to different thicknesses ([0026]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum thickness of the ink-receptive layer (and other layers) as taught by Keese with reasonable expectation of performing as originally intended.
Furthermore, Keese teaches the ink-receptive layer comprising a perfluoropolymer such as FEP.  Keese is silent regarding the ink-receptive layer comprising a second fluoropolymer; wherein the ink-receptive layer comprises a tetrafluoroethylene-co-hexafluoropropylene-co-vinylidene fluoride terpolymer (“THV”).
Wales teaches a FEP (fluorinated ethylene propylene) and similar copolymer such as  tetrafluoroethylene-co-hexafluoropropylene-co-vinylidene fluoride terpolymer (“THV”) ([1093]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of perfluoropolymer (such as FEP) of Keese with another perfluoropolymer (THV) as taught by Wales with reasonable expectation of performing as originally intended by Keese.
Furthermore, Keese, as modified by Wales, is silent regarding a printed layer overlying the ink-receptive layer; and wherein the printed layer comprises an ink, and wherein the printed layer has an ink adhesion of no greater than 10% of ink removed, as measured using the Tape Peel Test according to ASTM D3359.
Kimbrell teaches a textile composite similar to Keese.  Kimbrell further teaches the textile to be printed (abstract, [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to decorate the textile substrate as taught by Kimbrell to the textile substrate as taught by Keese, as modified by Wales, to create aesthetically pleasing decorative designs on the textile substrate ([0029]; Kimbrell).  Thus, the combination of Keese, as modified by Wales and Kimbrell, would teach a printed layer ([0029]; Kimbrell) overlying the ink-receptive layer (taught by Keese, as modified by Wales); and wherein the printed layer comprises an ink ([0029]; Kimbrell), and wherein the printed layer has an ink adhesion of no greater than 10% of ink removed, as measured using the Tape Peel Test according to ASTM D3359 (it is noted that since the ink-receptive layer of Keese, as modified by Wales, comprises a fluoropolymer that is the exact same fluoropolymer (THV, [1093], wales) as disclosed in [0016] of the instant application, the layer would inherit similar property as claimed).
With regards to claim 5, Keese, as modified by Wales and Kimbrell, teaches the membrane of claim 3, wherein the ink has a degradation temperature of at most 270°C (it is noted that the printed layer and the ink of the printed layer is usable with the ink-receptive layer and not considered as a part of the membrane, thus, recitations of the printed layer and the ink do not further distinguish the membrane from those of prior art).
With regards to claim 6, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the fluoropolymer of the intermediate layer and the fluoropolymer of the ink-receptive layer each have a melting temperature of no greater than 195°C ([0013] of Keese and [1093] of Wales, since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed).
With regards to claim 9, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the intermediate layer includes a fluoropolymer and the fluoropolymer includes a tetrafluoroethylene-co-hexafluoropropylene-co-vinylidene fluoride terpolymer ("THV"); a terpolymer of ethylene, tetrafluoroethylene, and hexafluoropropylene ("EFEP"); a polyvinylidene difluoride ("PVDF") ([0013]); or any combination thereof. 
With regards to claim 10, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 9, wherein the intermediate layer includes a polytetrafluoroethylene ("PTFE") ([0013]); a perfluoroalkylvinyl ether ("PFA") ([0013]), a polyhexafluoropropylene ("HFP") ([0013]); a fluorinated ethylene-propylene copolymer ("FEP") ([0013]); an ethylene tetrafluoroethylene copolymer ("ETFE") ([0013]); a polychlorotrifluoroethylene ("PCTFE") ([0013]); a perfluoropropylene-vinyl-ether ("PPVE") ([0013]); or a copolymer of PTFE and PPVE ("TFM"). 
With regards to claim 11, Keese, as modified by Wales and Kimbrell, teaches the membrane of claim 1, wherein the membrane has a coating adhesion of at least 10 pounds per linear inch, as measured according to the standard T-Peel test of ASTM D751-06, using THV film as glue line (it is noted that since the material of the combination of Keese, as modified by Wales and Kimbrell, is the same material as the instant application, the membrane of Keese, as modified by Wales and Kimbrell, would have the same property as claimed).
However, Keese, as modified by Wales and Kimbrell, is silent regarding the THV film is a 3 mil THV film.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, because there is no criticality in having a specific thickness of the THV layer of Keese, as modified by Wales and Kimbrell, specifying the thickness of such layer would not change the functionality of such layer nor distinguish the claimed invention from those of Keese, as modified by Wales and Kimbrell.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum thickness of layer of the THV film of Keese, as modified by Wales and Kimbrell with reasonable expectation of having the textile as originally intended.
With regards to claim 12, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has an air permeability of at least 8 cubic feet per minute per square foot (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 13, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has an air permeability of at most 35 cubic feet per minute per square foot (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 14, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has a Noise Reduction Coefficient (NRC) of at least 0.5, as measured according to ASTM C423-09a (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 15, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has a Class A fire rating, as measured according to ASTM E84-16 (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 16, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane includes an architectural membrane ([0057], “roof seals”). 
With regards to claim 17, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 16, wherein the architectural membrane includes an interior ceiling structure, an acoustic wall panel, or a vertical partition ([0057], “roof seals”). 
With regards to claim 21, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 1, wherein the ink-receptive layer has a melting temperature in a range of 80 to 200°C ([0013, 0024], since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed).
With regards to claim 22, Keese, as modified by Wales and Kimbrell, teaches (citations to Keese unless specified otherwise) the membrane of claim 21, wherein the ink-receptive layer has a melting temperature in a range of 100 to 180°C ([0013, 0024], since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Keese et al. (US Publication 2010/0159223; hereinafter Keese) in view of Wales et al. (US Publication 2011/0240064; hereinafter Wales) and Kimbrell et al. (US Publication 2005/0233662; hereinafter Kimbrell), and further in view of Breton et al. (US Publication 2007/0119338; hereinafter Breton).
With regards to claim 5, Keese, as modified by Wales and Kimbrell, teaches the membrane of claim 1.
However, Keese, as modified by Wales and Kimbrell, is silent regarding wherein the printed layer comprises an ink, and wherein the ink has a degradation temperature of at most 270°C. 
Breton teaches an ink that has a degradation temperature of at most 270°C ([0044]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of ink (as taught by Keese, Wales and Kimbrell) with another known type of ink as taught by Breton to have excellent thermal stability ([0012]; Breton).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853